                           Case 4:20-mj-00841-DF Document 1 Filed 04/14/20 Page 1 of 3

                                                                                                                                                  FILED
AOY1(R.    txt        Crrrnifo       ('mpn
                                                                                                                                                  APR   14
                                          UNITED STATES DIsTRIcT                                                                              COURKUDlSTCTCOURT
                                                                                                                                           WESTERN DISTRICT OF TEXAS
                                                                                          br th                                             Y     J4
                                                              L_______                                                                                                 oEruTY
                          United States of America

                                                                                                     -'
                                                                                                             "°         4 20-MJ-841




                                                                              CRIMINALCOMPLAINT

          I.   the complainant in this case, state that the following is true to the best of my knowledge and hdicf
                           thc date(s)                                                       in the counts       of 0                                             in the
    On    or dhout                            01                         __   /

                                          District of   To:                       ,   the defendant(s) violated:

                                              Code Section                                                                Offeoe Description

                                 ;                                                                           &    a      ted by ot.Les,           n.;nç   .i.'j
                                                                                                                                                                  or
               ;.,7,;;           :    f   I                                                               fl..1)rL..I'            rrIS                       to
                                                                                                  :t:s1:rLbure           pp.   7..   3   3.o,'1t:).3 ..bs.        of




    This criminal complaint is based on these facts:
     Se         A..




                        Continued on the attached sheet.




    Sorn to before me and signed in my
     Date:

    City and Mate:                                 .exas
                                                                                                                            irfiJ natu' al a,i'
      Case 4:20-mj-00841-DF Document 1 Filed 04/14/20 Page 2 of 3




                                       ATTACHMENT
Defendants:

         (I) Gabriel     Fernando   OLIVARES
         (2) Carlas Alberta    ARAUJOGastelurn
         (3)   Bomber Josbel   ARAWOVega
         (4)   Marcelo   HERNANDEZAratjo

FACTS:.
On April 13, 2020, at approximateLy 250 AM. United Stote Border Patrol agents were patrolling the Van
Horn, Texas area of responsibility in Culberson County, in the Western District of Texas. A USBP agent
observed a dark colored sport utility vchcle drive south on Golf Course road on the West side of Van
Horn, Texas. The USI3P agent knows tiolf Course toad to he restricted and closed to public use outside of
normal business hours, in addition to knowing that the sante area is a common loading spot for illegal alien
and illegal narcotic smuggling.

The USBP agent    folloed the vehicle eastbou:td toward lnte uc 18 and requested a registration cheek on
the Texas heenseplate GXK7876 11w velude was identitied as a 2007 Cadillac Lscalade registered out of
Fort Worth, 'l'cxas ftc agent noticed several band prints on the tailgate of the vehicle as if it were used
recently. The Cadillac did not show any crossing through the 1iSlW Sierra Blanca Checkpoint. Throuch
the agenas held experience, the agent knows it to be common practice in the area for smugglers to trasel
from eastern areas to Van Horn, picknp ilkgd contraband and return eastbound to avoid the IJSBP
Checkpoints.

At approximately 3:00 AM, the USL3P agent initiated his emergency lights and conducted a vehicle stop
near mile uaarker 133 on Interstate U, east of Van Horn, Texas, The agent approached the vehicLe and
asked thit driser to lower his rear dner-side windoss fat satet concerns. The agent observed ton
additional nasseniters in the second row, along sith seseral large rectangular burlap bags that were
consistent suth narcotics smuggling in the area, '[he driver was identified as Gabriel Fernando O1.1VARES,
who admitted to being a United States citizen. The remaining three passengers admitted to being citizens of
Mexico and were not in possession ofdocurnents allowine them to remain in the United States egal1v.

Additional USBP agents, along with asIgned canine, arrived to assist the tnestigation \ canine stutiof
the thtee burlap bags yielded a positive alert for the presence oh concealed humans tituLar narcattc, All
four individuals were placed under arrest and transported to the L.SBP Van Horn Station 1sr further
invesuganon and processing.

After arriving at the USJ3P Van Horn station the three paeners were identified as Carlos Alberta
ARAUJO"Gastelum; Bomber Josbel ARALiU-Veea. and Marcela UERNANDFZ-Araujo. The contents of'
the burlap bags revealed n green leafy substance, which tested positive for the properties and charactcnsties
of marijuana The total weight ofthe marijuana was 72.3 kilorratiss t,L59,3 pounds). The Big Bend SeLtor
Border Intelligence Center was notified of the seizure and comacted The Drug Enitircement Administration
(DIA) Alpine Office,

On April 13, 2020, Task Force Officer Eric Banegas and Special Agent Idowu Odutola of the DEA Alpine
Resident Officc rcspondcd to the USBP station in Van ibm, IX, to assist with the investigatton Each
subiect was advised of.his rights individually, via DEA-l3h hiec of the subjects invoked their right to
                                                              I



having an atIorne present, H umber ARAUJO-Vega agreed to speak with agents without an attorney
present. ARM JO*Vega admitted that he. ARALtJO Gastelum and lIERNAND[LZ'Araujt smuggled the
marijuana into the United States fioni Mexico with the intent to deliver for finanual gaiti ARAL'JO-Vea
     Case 4:20-mj-00841-DF Document 1 Filed 04/14/20 Page 3 of 3




also aJmeted that the dner OL VARL S bud picked up hi group and the bundk thai   iine da rn Van
 torn. Te'as.



                                  Aprfl 14, 2020.

lasktorceOlhcer
Drug En(orcement AdministratiOn
